Citation Nr: 0304241	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1964 to 
October 1995.   The veteran's record of military service 
separation (DD Form 214) shows he served in Vietnam, and 
received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied claims of entitlement to service 
connection for a low back disability and for sinusitis.  

This case was previously before the Board in March 2001, at 
which time the claims on appeal were remanded for additional 
evidentiary development to include scheduling the veteran for 
a VA examination.  In November 2001, the veteran was advised 
that an examination conducted by a VA contractor, QTC, would 
be scheduled for him in December 2001, at no charge.  He was 
also advised in that correspondence that, if he failed to 
report for the examination, VA would consider the claims 
without the benefit of evidence from the examination, which 
might be material to the outcome of the claim.  However, he 
failed to report for that examination, without any 
explanation.  The Board also specified in the remand that the 
veteran should identify or submit any additional evidence 
pertinent to his claims.  However, no such evidence or 
information has been presented since the Board's remand.  


FINDINGS OF FACT

1.  The record reflects that the veteran served in combat in 
the Republic of Vietnam, but the veteran has not contended, 
nor does the evidence suggest, that the claimed low back 
disorder and/or sinusitis were incurred during combat.

2.  There is no evidence of a currently diagnosed low back 
disability.  When examined by VA in 1996, a diagnosis of no 
lumbar strain was made.

3.  The service medical records document acute, episodic 
sinus symptoms, variously diagnosed as allergies, upper 
respiratory infections, and sinusitis.  

4.  Post-service, the veteran complained of sinusitis off and 
on due to allergies in the Spring and Fall, diagnosed as 
allergic sinusitis during a July 1996 VA examination.  

5.  The veteran failed to appear for an examination for VA 
purposes scheduled for December 2001, of which he was 
notified in November 2001.  He did not provide any 
explanation for his failure to report for that examination.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.380 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a).  
Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in February 1997 and the 
Supplemental Statements of the Case (SSOCs) issued in January 
1998 and March 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
the claims presented.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In particular, in the March 2002 SSOC, the veteran was given 
notice of the aforementioned regulations that implement the 
VCAA, and was given the text of the governing VCAA 
provisions, as well as a summary of the evidence already 
obtained on his behalf.  Furthermore, in correspondence from 
the RO dated in September 2001, the veteran was advised by 
the RO that VA would make a reasonable effort to obtain any 
additional evidence which the veteran might identify as 
pertinent to his claims.  Thus, the veteran was advised that 
VA would make a reasonable effort to obtain any additional 
evidence that he might identify as pertinent to his claims.  
He was advised of what evidence the RO would attempt to 
retrieve, and of his responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board notes that in March 
2001, the claims at issue were remanded for additional 
evidentiary development, to include scheduling a VA 
examination and obtaining any additional evidence identified 
by the veteran.  However, the veteran did not identify any 
additional evidence and did not report for the examination 
scheduled for December 2001, of which he was notified by 
correspondence dated in November 2001.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records show that there were no clinical 
abnormalities of the nose or spine shown in the September 
1964 enlistment examination report.  The veteran's initial 
complaints of low back pain began in September 1972, at which 
time it was noted that he had been involved in an automobile 
accident two weeks earlier.  An assessment of paraspinous 
spasms was made.  Complaints of low back pain were also made 
in November 1975 and January 1979.  In November 1992, the 
veteran was seen for complaints of upper back and neck pain, 
radiating to the low back.  It was noted that complaints of 
recurrent back pain were documented in May 1991.  At a 
quintannual medical examination in July 1993, he stated that 
he was in "top physical health," and denied recurrent back 
pain.  Clinical evaluation at that time noted the spine and 
other parts of the musculoskeletal system to be normal.  

In June 1994, the veteran was seen for recurrent upper back 
pain; warm compresses and warm soaks were recommended, and he 
was prescribed Indocin.  In July 1994, a Report of Medical 
Board was filed, indicating that the veteran had been 
transferred by Medevac from Iceland due to a diagnosis of 
adult onset diabetes mellitus.  Physical examination reported 
no back or sinus disorder.  A November 1994 Physical 
Evaluation Board found him fit for duty.  A record dated in 
May 1995 reflects that the veteran was seen due to complaints 
of back pain on and off for three years.  A history of a 
motor vehicle accident in 1991 was noted.  An assessment of 
paraspinous muscle spasm/chronic pain, status post motor 
vehicle accident in 1991, was made.

Service medical records dated in 1980 and 1982 document 
symptoms of nasal congestion and running associated with 
upper respiratory infections and allergies.  In November 
1987, an assessment of possible sinusitis was made in 
conjunction with the veteran's complaints of pain over the 
frontal sinuses and runny nose.  In June 1994, the veteran 
was seen for a two-day history of symptoms of coughing, 
running nose, and chills, assessed as sinusitis with fever.  
On a dental health questionnaire form completed by the 
veteran in September 1995, he reported that he was not 
experiencing sinus problems.  The veteran took voluntary 
retirement at the end of October 1995.

A VA general medical examination was conducted in July 1996, 
at which time the veteran complained of back strain 
accompanying right shoulder problems, and of sinusitis, off 
and on, due to allergies in the Spring and Fall.  Clinical 
evaluation of the nose was negative.  Musculoskeletal 
evaluation included no abnormal findings pertaining to the 
lumbar spine, and no X-ray films were taken.  Diagnoses of no 
lumbar strain, and allergic sinusitis, were made.  

In an October 1996 rating action generated by the veteran's 
original claim for  disability benefits, the RO granted 
entitlement to service connection for a number of conditions, 
and denied service connection for a low back disability and 
for sinusitis.  That decision was appealed, and the claims 
came before the Board in March 2001, at which time they were 
remanded for additional evidentiary development, to include 
scheduling the veteran for another VA examination.  

In November 2001, the veteran was advised that an examination 
conducted by a VA contractor, QTC, would be scheduled for him 
in December 2001, at no charge to him.  However, he did not 
appear for the examination, and he provided no explanation 
for his failure to report for it.  

III.  Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury. 

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

IV.  Analysis

In this case, the veteran's service personnel records reflect 
that he served in Vietnam and his DD Form 214 establishes 
that he was awarded the Combat Action Ribbon.  Therefore, 
initially, the applicability of the provisions of 38 U.S.C.A. 
§ 1154 must be determined.  

The Board notes that, for injuries which are alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2002); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  

The veteran has not specifically alleged that his claimed low 
back disability and sinusitis were incurred during combat.  
The evidence indicates that the veteran served in Vietnam in 
1967 and 1968, prior to the complaints of low back pain 
documented in the service medical records.  Furthermore, the 
service medical records reflect that the sinus problems were 
not complained of until the 1980's, well after the Vietnam 
era.  Accordingly, the Board concludes that the provisions of 
38 U.S.C.A. § 1154 are inapplicable to this case.  However, 
even were the provisions of 38 U.S.C.A. § 1154 applicable to 
this case, they would provide no additional support to the 
veteran's claims, inasmuch as the service medical records 
already actually document the presence of back and sinus 
problems.  Therefore the presumption afforded under 
38 U.S.C.A. § 1154, namely the establishment of in-service 
incurrence based on the presentation of satisfactory lay 
evidence of a claimed condition, would afford the veteran no 
additional benefit in this case. 

Generally, in order for the claimant to prevail on the issue 
of service connection, there must be medical evidence of a 
current disability; medical evidence (or in certain 
circumstances, lay evidence) of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board's analysis must then turn to the remaining issues, 
which are, first, the presence of a current disability, and, 
second, a nexus, or link, between the current disability and 
the veteran's military service.  

Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this case, the service medical 
records document episodic back problems during the veteran's 
more than 30 years of service.  However, the record does not 
include any evidence of a currently manifested low back 
disability.  In fact, the July 1996 VA examination report 
included a diagnosis indicative of no lumbar strain, and 
reported no chronic disorder of the back.

The Board notes that the veteran has been granted service 
connection for, among other things, cervical strain with 
degenerative changes, but the record does not show a present 
low back disability.  In the absence of a currently diagnosed 
low back disability, the claim must be denied.  See Rabideau 
and Chelte, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  

While it is true that there is no indication from the July 
1996 VA examination report that the lumbar spine was 
thoroughly examined or that X-ray films were taken, the Board 
specifically remanded this claim in March 2001, so that a 
thorough examination of the lumbar spine could be conducted.  
The record includes notification dated in November 2001, 
advising the veteran of an examination scheduled for December 
2001.  However, he did not appear for that examination and 
gave no reason for his failure to report.  VA regulations 
provide that, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, an original compensation claim shall be rated 
based on the record.  38 C.F.R. § 3.655(a)(b).

Turning to the sinusitis claim, the service medical records 
document acute, episodic sinus problems, resolving without 
residuals, which were diagnosed as sinusitis and associated 
with allergies.  The record includes post-service complaints 
of sinusitis off and on during the spring and fall due to 
allergies, diagnosed as allergic sinusitis during a July 1996 
VA examination.  

VA regulations specify that diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

As previously discussed, the Board remanded the sinusitis 
claim in order to determine the nature and etiology of the 
veteran's sinus problems.  However, he did not appear for 
that examination.  Accordingly, the record contains no 
evidence establishing an etiological relationship between the 
currently diagnosed allergic sinusitis and the sinus 
symptoms, variously diagnosed during service.  In a claim of 
service connection, medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's currently diagnosed allergic sinusitis is related 
to active service.  38 C.F.R. § 3.303.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

More significantly, the post-service medical evidence clearly 
establishes that the veteran's allergic sinusitis is seasonal 
in nature.  The July 1996 VA examination report specifically 
documents the veteran's complaints of "[S] sinusitis off and 
on due to allergies in the Spring and in the Fall."  The 
pertinent regulations make it clear that seasonal 
manifestations are generally to be regarded as acute 
diseases, which resolve without residuals.  See 38 C.F.R. § 
3.380 (2002).  In this case, the only currently diagnosed 
sinus problem amounts to nothing more than seasonal 
allergies; accordingly, this is viewed under VA regulations 
as an acute disease, healing without residuals.  Accordingly, 
the Board concludes that allergic sinusitis was not incurred 
in or aggravated by service.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claims of entitlement to service connection for a 
low back disability and for sinusitis.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for sinusitis is denied.



________________________________
	ANDREW J. MULLEN
	Veterans Law Judge
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

